Citation Nr: 0106838	
Decision Date: 03/08/01    Archive Date: 03/16/01

DOCKET NO.  00-02 707	)	DATE
	)
	)

On appeal from the
Department of Veterans Affairs Regional Office in 
Indianapolis, Indiana


THE ISSUE

Entitlement to service connection for the cause of the 
veteran's death, including as a result of exposure to 
herbicides and exposure to ionizing radiation.


REPRESENTATION

Appellant represented by:	Disabled American Veterans


ATTORNEY FOR THE BOARD

Richard A. Cohn, Associate Counsel



INTRODUCTION

The veteran served on active duty from April 1954 to August 
1975.  The appellant is the veteran's surviving spouse.

This matter comes before the Board of Veterans' Appeals 
(Board) on appeal from a November 1999 rating decision of the 
Department of Veterans' Affairs (VA) Regional Office in 
Indianapolis, Indiana (RO) which denied the appellant's claim 
for entitlement to service connection for the cause of the 
veteran's death.


REMAND

Review of the record discloses that new statutory provisions 
redefining VA's duty to assist require additional RO action 
prior to Board review of appellant's claim of entitlement to 
service connection for the cause of the veteran's death.  See 
Veterans Claims Assistance Act of 2000, Pub. L. No. 106-475, 
114 Stat. 2096 (2000).  The new provisions require VA to make 
reasonable efforts to assist a claimant to obtain evidence 
necessary to substantiate the claim, to make reasonable 
efforts to obtain records relevant to the claim and to 
provide a medical examination or obtain a medical opinion 
necessary to decide the claim.  Id.

To determine whether the veteran's cause of death is subject 
to presumptive service connection secondary to herbicide 
exposure the RO must determine whether the veteran was 
exposed to herbicides in service as defined by VA 
regulations.  See 38 C.F.R. § 3.307(a) (2000).  Analysis 
requires the RO to obtain, review and associate with the 
claims file service personnel records which might document or 
otherwise pertain to in-service herbicide exposure.  See id.; 
38 C.F.R. § 3.309(e) (2000).  The RO must request appellant's 
assistance in identifying alleged circumstances of herbicide 
exposure and in locating pertinent evidence.

To determine whether the veteran's cause of death is subject 
to presumptive service connection secondary to radiation 
exposure the RO must determine whether the veteran was 
radiation-exposed, as defined by VA regulations.  See 
38 C.F.R. § 3.309(d) (2000).  Analysis, including 
determination of whether the veteran engaged in a radiation-
risk activity, requires the RO to access, review and 
associate with the claims file service personnel records 
which document or otherwise pertain to in-service radiation 
exposure.  See id.  The RO must request appellant's 
assistance in identifying alleged circumstances of radiation 
exposure and in locating pertinent evidence.  RO review also 
may require analysis under other VA regulations.  See 
38 C.F.R. § 3.311 (2000).

To determine whether the veteran's cause of death is subject 
to service connection under a direct analysis the RO should 
obtain from a VA physician an expert opinion on whether there 
was a causal connection between the veteran's cause of death 
and his service.  Prior to submitting the claims file for a 
physician's review and opinion, the RO must locate and 
associate with the claims file the veteran's medical records 
from the time of his separation from service to the time of 
his death.  Appellant herself also may help the RO locate 
pertinent evidence.  If the veteran also was exposed to 
herbicides or radiation in service, the reviewing physician 
also should express an opinion as to whether there was a 
causal connection between exposure and the veteran's cause of 
death.

In consideration of the foregoing, the Board has determined 
that further development of the case is necessary to provide 
the appellant with due process of law and full consideration 
of this appeal.  Accordingly, this case is REMANDED for the 
following action:

1.  The RO must request the appellant's 
assistance in identifying the 
circumstances of the veteran's alleged 
in-service exposure to herbicides and 
radiation, and in identifying and 
obtaining the veteran's postservice 
medical records described below.

2.  The RO must attempt to obtain and 
associate with the claims file service 
personnel records to determine whether 
the veteran was exposed to radiation 
and/or herbicides during service.

3.  The RO must attempt to obtain and 
associate with the claims file all of the 
veteran's postservice medical records, 
including but not limited to private and 
VA examinations, treatments and therapy.

4.  The RO should request an expert 
medical opinion from an appropriate VA 
physician as to whether it is at least as 
likely as not that the veteran's cause of 
death was causally related to a disorder 
noted in service or was otherwise 
causally related to or aggravated by 
service.  The opinion also shall address 
the effects of the veteran's exposure to 
herbicides and/or radiation if such 
exposure is established.  The physician 
should provide a complete and fully 
reasoned rationale supporting the 
opinion.  The claims file and a copy of 
this remand must be made available to and 
reviewed by the physician prior to 
completion of the opinion.

5.  The RO shall ensure that all 
aforementioned development is fully 
completed and shall implement necessary 
corrective action.

Thereafter, the RO should readjudicate the appellant's claim 
of entitlement to service connection for the cause of the 
veteran's death.  If the RO denies the benefit sought on 
appeal, it should issue a supplemental statement of the case 
and provide the appellant with a reasonable time within which 
to respond.  The RO then should return the case to the Board 
for final appellate consideration.

The purpose of this REMAND is to obtain additional 
development, and the Board does not now intimate an opinion, 
either favorable or unfavorable, as to the merits of the 
case.  Although the appellant need not take further action 
until so notified by the RO, she may submit to the RO 
additional evidence and argument pertaining to this remand.  
Kutscherousky v. West, 12 Vet. App. 369, 372-73 (1999).



		
	WARREN W. RICE, JR.
	Member, Board of Veterans' Appeals

Under 38 U.S.C.A. § 7252 (West 1991 & Supp. 2000), only a 
decision of the Board of Veterans' Appeals is appealable to 
the United States Court of Appeals for Veterans Claims.  This 
remand is in the nature of a preliminary order and does not 
constitute a decision of the Board on the merits of your 
appeal.  38 C.F.R. § 20.1100(b) (2000).




